PER CURIAM.
We initially accepted review of the decision in State v. Swett, 772 So.2d 48 (Fla. 5th DCA 2000), based on alleged express and direct conflict with Frazier v. State, 766 So.2d 459 (Fla. 1st DCA 2000), and Daniels v. State, 568 So.2d 63 (Fla. 1st DCA 1990). Upon further consideration, we find that jurisdiction was improvidently granted. Accordingly, we hereby dismiss this case.
It is so ordered.
ANSTEAD, C.J., SHAW, WELLS, PARIENTE, LEWIS, and QUINCE, JJ., and HARDING, Senior Justice, concur.